        Case 3:19-cv-00067-LCB Document 15 Filed 09/30/19 Page 1 of 1                 FILED
                                                                             2019 Sep-30 AM 09:06
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHWESTERN DIVISION
NANCY HESTER                               )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )    Case No.: 3:19-cv-0067-LCB
                                           )
RELIANCE STANDARD LIFE                     )
INSURANCE COMPANY,                         )
                                           )
      Defendant.

                             ORDER OF DISMISSAL

      The parties having notified the Court that all claims embraced herein have

been resolved, it is ORDERED that all claims be DISMISSED with prejudice.

The Clerk is directed to close this file. Costs are taxed as paid.

      DONE and ORDERED this September 30, 2019.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE
